Citation Nr: 0329819	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  00-04 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to compensation benefits, under 38 U.S.C.A. 
§ 1151, for a disorder of the left lower jaw, claimed as due 
to tooth extraction in a VA medical facility.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1980 to March 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim of entitlement to 
compensation benefits under 38 U.S.C.A. § 1151 for an injury 
to the left lower jaw due to tooth extraction.  The veteran 
subsequently perfected an appeal regarding that issue.  

In September 2001, the veteran presented testimony at a 
Travel Board hearing before the undersigned Member of the 
Board, at the RO.  A transcript of the hearing has been 
prepared and associated with the claims folder.  Thereafter, 
in November 2001, the veteran submitted additional 
documentary evidence, which was accompanied by a waiver of 
initial RO consideration.  This additional evidence has been 
associated with the claims folder.

In December 2001, the Board remanded this case to the RO for 
additional evidentiary development.  As will be explained in 
greater detail below, the requested development was completed 
by the RO to the extent possible under the circumstances.  
Thereafter, in June 2003, the RO issued a Supplemental 
Statement of the Case (SSOC) in which it continued to deny 
the veteran's claim of compensation benefits under 38 
U.S.C.A. § 1151 for an injury to the left lower jaw due to 
tooth extraction.  


FINDING OF FACT

The credible and probative evidence of record demonstrates 
that a left lower jaw disorder was not incurred as a result 
of VA medical treatment.


CONCLUSION OF LAW

The criteria for entitlement to compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a disorder of the left 
lower jaw have not been met.  38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. §§ 3.358, 3.800 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary matter - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. § 5103 (West 2002)).  In addition, VA has 
published new regulations, which were created for the purpose 
of implementing many of the provisions of the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)). 

Judicial case law has been inconsistent as to whether the new 
statute is to be given retroactive effect.  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
overruled in part on other grounds, Kuzma v. Principi, ___ 
F.3d ___, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in the CAVC at the 
time of its enactment.  However, the U.S. Court of Appeals 
for the Federal Circuit (CAFC) has held that only section 4 
of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Kuzma v. Principi, supra 
(citing with approval Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002), and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002), both of which implicitly overruled Karnas).

Although the CAFC has held that the VCAA does not 
retroactively apply to claims decided by the Board before the 
date of its enactment, the Board notes that the VA General 
Counsel, in VAOPGCPREC 11-00, appears to hold that the VCAA 
is retroactively applicable to claims pending on the date of 
its enactment.  Further, the VA regulations issued to 
implement the VCAA are expressly applicable to "any claim 
for benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  Therefore, for purposes of the present case, 
the Board will assume that the VCAA is applicable to claims 
or appeals pending before the RO or the Board on the date of 
its enactment. 

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether further remand to the RO is 
necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the Statement 
of the Case issued in August 1999, the SSOC issued in June 
2003, and correspondence from the RO, the appellant has been 
given notice of the information and/or evidence necessary to 
substantiate his claim.  

In particular, the Board notes the January 2002 letter in 
which the RO explained the veteran's and VA's 
responsibilities under the VCAA.  In that letter, the RO also 
explained what the evidence must show in order to 
substantiate his claim.  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Having reviewed the complete record, the Board believes that 
all obtainable evidence identified by the appellant relative 
to his claim has been obtained and associated with the claims 
folder, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

As alluded to in the Introduction, this case was remanded by 
the Board in December 2001, primarily so that the veteran 
could be provided with a VA examination to determine the 
etiology of his claimed dental disability.  Unfortunately, a 
letter issued to the veteran's most recent address of record 
advising him of an examination scheduled in May 2000 was 
returned as undeliverable.  This letter was returned with a 
forwarding address attached, so another letter was issued by 
the RO to this new address advising the veteran of another 
examination scheduled for later that month.  However, this 
letter was also returned as undeliverable, and no new 
forwarding address was attached.  Thereafter, in June 2003, 
the RO issued an SSOC to the veteran's most recent address of 
record, in which it continued to deny the veteran's claim.  
In that document, the RO also advised the veteran of the 
provisions of 38 C.F.R. § 3.655.  

Pursuant to 38 C.F.R. 3.655(b), when a claimant fails to 
report for an examination scheduled in conjunction with an 
original claim for compensation, his claim shall be 
adjudicated based on the evidence then of record.  As will be 
discussed in greater detail below, the Board believes that 
the veteran's claim must now be adjudicated, in accordance 
with the provisions of 38 C.F.R. § 3.655.  The Board also 
believes that an additional remand of this case in order to 
provide him with an additional opportunity to appear for a VA 
examination is unnecessary.  We must emphasize, as has the 
Court, that "[t]he duty to assist in the development and 
adjudication of a claim is not a one-way street."  Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. 
App. 480, 483 (1992).  

As discussed in detail above, the veteran has failed to 
report for two scheduled VA examinations.  He has also failed 
to keep VA apprised of his present mailing address.  
Accordingly, pursuant to the provisions of 38 C.F.R. § 3.655, 
the Board finds that the veteran's claim must now be 
adjudicated on the evidence of record.

The Board is aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, ___ F.3d ___, No. 02-7007 (Fed. Cir. Sept. 22, 
2003), which held that the new regulation codified at 38 
C.F.R.§ 3.159(b)(1) is invalid because it permits VA to 
render a decision in a claim if a response to a request for 
information from the veteran is not received within 30 days, 
instead of waiting a full year for such response.  That 
regulation is therefore inoperative.  However, the notices 
provided to the veteran and his representative in the present 
case have accorded him ample time for response.  Furthermore, 
a report of contact dated in August 2003 reveals that the RO 
attempted to issue the veteran additional notice at that 
time; but, after a thorough search, no current address could 
be located.  

The Board notes that a claimant is under a duty to keep the 
RO (and, when necessary, the Board) apprised of a means of 
communicating with him.  See 38 C.F.R. § 1.710.  In this 
case, the veteran has failed to keep VA apprised of his 
present mailing address, and he has failed to report for two 
scheduled VA examinations.  In Hyson v. Brown, 5 Vet. App. 
262, 265 (1993), the Court stated that, "[i]n the normal 
course of events, it is the burden of the veteran to keep the 
VA apprised of his whereabouts.  If he does not do so, there 
is no burden on the part of the VA to turn up heaven and 
earth to find him."  In short, the evidence of record 
clearly shows that the RO took all appropriate steps to 
notify the veteran of the scheduled examinations.

Accordingly, the Board concludes that VA has complied with 
the notification and assistance requirements of the VCAA to 
the extent possible under the circumstances.  38 U.S.C.A. 
§ 5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (now codified as amended at 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002)).  The Board therefore finds 
that no useful purpose would be served in undertaking more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The CAVC has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the CAVC has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  For the same 
reasons, the Board concludes that any defect in meeting the 
technical requirements of the VCAA is nonprejudicial and 
harmless error. 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2002)). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Compensation under 38 U.S.C.A. § 1151 for a disorder of 
the left lower jaw, claimed as due to tooth extraction in a 
VA medical facility

The veteran is seeking entitlement to compensation benefits 
under 38 U.S.C.A. § 1151 for a disorder of the left lower 
jaw.  As explained during his September 2001 hearing before 
the undersigned, he essentially contends that he developed 
this disability as a result of a tooth extraction, which was 
performed at a VA medical facility in 1983.  He reports that 
he now experiences pain and "locking" in his jaw.

Under the provisions of 38 U.S.C.A. § 1151, if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, compensation is awarded in the same manner as 
if the additional disability or death were service connected.  
See 38 C.F.R. §§ 3.358(a), 3.800(a) (2003).

Implementing regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition, including the condition that the treatment was 
intended to alleviate, immediately prior to the VA treatment 
on which the claim is based will be compared with the 
physical condition subsequent thereto.  Compensation is not 
payable if the additional disability or death results from 
the continuation or natural progress of the disease or injury 
for which the veteran was treated.  38 C.F.R. §§ 3.358(b)(1), 
(2).  Regulations also provide that the additional disability 
or death must actually result from VA treatment and not be 
merely coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the fact that 
additional disability or death occurred would not, in and of 
itself, warrant compensation.  38 C.F.R. § 3.358(c)(1), (2).

Regulations further provide that compensation is not payable 
for the necessary consequences of VA treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain or intended to result from the treatment 
provided.  Consequences otherwise certain or intended to 
result from treatment will not be considered uncertain or 
unintended solely because it had not been determined, at the 
time consent was given, whether that treatment would, in 
fact, be administered.  38 C.F.R. § 3.358(c)(3).

Earlier interpretations of the statute and regulations 
required evidence of negligence or other fault on the part of 
VA, or the occurrence of an accident or an intervening, 
unforeseen event, to establish entitlement to section 1151 
benefits.  See 38 C.F.R. § 3.358(c)(3) (1994).  Those 
interpretations and the cited regulatory provision were 
invalidated by the Court of Appeals for Veterans Claims in 
the case of Gardner v. Derwinski, 1 Vet. App. 584 (1991), 
aff'd sub nom. Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, 513 U.S. 115 (1994).  
Accordingly, in March 1995, VA published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the case law.  The 
amendment was made effective from November 25, 1991, the date 
the initial Gardner decision was issued.  60 Fed. Reg. 14,222 
(Mar. 16, 1995).  The interim rule was later adopted as a 
final rule, 61 Fed. Reg. 25,787 (May 23, 1996) (codified at 
38 C.F.R. § 3.358(c)).

Thereafter, Congress amended 38 U.S.C.A. § 1151 to preclude 
compensation in the absence of negligence or other fault on 
the part of VA or an event not reasonably foreseeable.  The 
amendment applies to claims filed on or after October 1, 
1997.  Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 
26, 1996); VAOPGCPREC 40-97 (Dec. 31, 1997).  

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204.  63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, 
those amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  On December 
12, 2002, a proposed rule was published, at 67 Fed. Reg. 
76,322-26, in order to effectuate section 422(a).  To date, 
the proposed amended regulation has not been finalized.  

In this case, the veteran's claim for benefits under 38 
U.S.C.A. § 1151 was filed after the effective date of the 
amendment thereto.  Therefore, the 1997 statutory amendment 
does apply.  Thus, for purposes of this section, a disability 
or death is a qualifying additional disability if the 
disability or death was not the result of the veteran's 
willful misconduct and (1) the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary and the proximate cause of the disability or 
death was due to (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination, or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).  

The record reflects that, on March 26, 1983, the veteran was 
seen at a VA Medical Center (MC) in East Orange, New Jersey 
for complaints of pain and "oozing" in an area from which a 
low left molar had been extracted on March 16, 1983.  It was 
noted that a physician from hematology had reviewed his work-
up and smear, and that there was no evidence of hematologic 
disturbance.  The examining physician determined that the 
veteran was experiencing only a localized bleeding problem.  
The veteran was advised to continue applying pressure with a 
pack in place.  Subsequent VA treatment records are negative 
for any further complaints or treatment for bleeding in this 
area.

Although the RO attempted to obtain records of the veteran's 
left lower molar extraction in March 1983, a January 2002 
letter from the East Orange VAMC indicates that no such 
records could be located.

In support of his claim, the veteran has pointed to an April 
1999 clinical note in which it was noted that he had 
complained of a slight locking in his jaw while chewing.  He 
reported that he had experienced this problem ever since he 
underwent a dental extraction many years before.  The 
examiner noted a diagnosis of temporomandibular joint (TMJ) 
disorder, secondary to post-bite collapse.  The examiner 
recommended that the veteran undergo restoration of past 
missing teeth, and that he practice a soft diet and avoid 
maximum opening.

The veteran has also submitted a September 2001 letter from a 
private dentist in which it was noted that he was missing 
multiple posterior teeth, with the supraeruption of his 
maxillary molars.  The dentist concluded that he was 
suffering from a strain on his temporomandibular joints 
secondary to the loss of his posterior occlusion.  In 
addition, in a November 2001 clinical note, a private 
examiner noted a diagnosis of TMJ dysfunction, secondary to 
posterior bite collapse.

As explained in detail above, the RO attempted on two 
occasions to provide the veteran with a VA dental examination 
to clarify the nature and etiology of his claimed dental 
disorder.  However, he failed to keep the RO apprised of his 
location, or to appear for his scheduled VA examinations.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against granting the 
veteran's claim of entitlement to compensation benefits, 
under 38 U.S.C.A. § 1151, for a disorder of the left lower 
jaw.  In essence, the Board concludes that the credible and 
probative evidence establishes that disorder of the left 
lower jaw did not develop as a result of a tooth extraction 
performed at a VAMC in 1983.

With respect to the April 1999 and November 2001 clinical 
notes, and the September 2001 letter from the private 
dentist, the Board notes that a diagnosis or opinion by a 
health care professional is not conclusive and is not 
entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  A medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty.  See Bloom, supra. Further, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  See Black, supra.  A bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  Finally, a bare transcription 
of lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

In this case, the Board finds that the opinions expressed in 
the April 1999 and November 2001 clinical notes, and the 
September 2001 letter from a private dentist, amount to no 
more than sheer speculation on the part of these examiners, 
without any supporting clinical data or other rationale.  Our 
conclusion is supported by the references each of these 
examiners made to the veteran's having undergone tooth 
extractions in the past, but the absence of any specific 
discussion on the part of these examiners regarding the 
nature and circumstances of the veteran's documented tooth 
extraction at the VAMC in March 1983.  For example, the 
examiners did not indicate the location of the teeth which 
had been extracted at the VAMC in 1983, or how many teeth 
were involved.  In fact, the examiners each appear to suggest 
that the veteran's current dental disorder is related to the 
removal of multiple posterior teeth; however, the March 1983 
clinical note from the East Orange VAMC refers to the veteran 
having only had one tooth removed earlier that month.  There 
is also no indication in the record that the examiner had 
access to the veteran's documented medical history, including 
the medical records pertaining to the veteran's dental 
extraction in March 1983 or his follow-up examination later 
that month.  Indeed, their very brief description of the 
veteran's past medical history contained no specific 
reference to the procedure performed at the East Orange VAMC 
in March 1983.

The Board notes that there is no other competent medical 
evidence of record suggesting that the veteran's reported 
dental problems are related to the 1983 tooth extraction at 
the East Orange VAMC.  While the Board does not question the 
veteran's credibility as to the symptoms he has experienced 
since that procedure, as discussed above, he does not possess 
the medical knowledge to render him competent to link his 
current disability to his 1983 dental extraction.  Such 
assertions are not competent lay evidence as contemplated in 
the current law or the VCAA.  See 66 Fed. Reg. at 45,630.

In summary, the Board finds that the record on appeal is 
devoid of any competent medical evidence establishing a link 
between the veteran's claimed dental problems and the 1983 
dental extraction.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim. 
See, e.g., McManaway v. West, 13 Vet. App. 60, 66 (1999), 
vacated on other grounds sub nom. McManaway v. Principi, 14 
Vet. App. 275 (2001), in which the Court held that, even 
where a veteran asserted continuity of symptomatology since 
service, medical evidence was required to establish "a nexus 
between the continuous symptomatology and the current claimed 
condition. . . . ."  The benefit sought on appeal must 
therefore be denied.

The Board notes that it is not necessary to address whether 
the tooth extraction performed at the VAMC involved 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault, or whether the 
disability was incurred due to an event not reasonably 
foreseeable, because the preponderance of the evidence is 
against a finding that the claimed disability was the result 
of that surgery.

ORDER

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for a disorder of the left lower jaw, claimed as due to tooth 
extraction in a VA medical facility, is denied.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



